UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4904


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FELIPE DE JESUS HERNANDEZ-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00119-HEH-1)


Submitted:   June 24, 2014                 Decided:   July 29, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Elizabeth W.
Hanes, Assistant Federal Public Defender, Nicholas J. Xenakis,
Research   and   Writing Attorney,   Richmond,  Virginia,  for
Appellant. Dana J. Boente, Acting United States Attorney, S.
David Schiller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Felipe       de    Jesus         Hernandez-Hernandez,           a     native      and

citizen of Mexico, pleaded guilty without a plea agreement to

one   count      of    illegal       reentry          after   prior       removal     following

conviction       of    a   felony,        in    violation      of    8    U.S.C.     § 1326(a),

(b)(1) (2012).             The court sentenced him to twenty-four months’

imprisonment, which included a three-month upward variance from

the high end of the properly calculated Guidelines range.                                         On

appeal,    Hernandez-Hernandez                 contends       that    the    district          court

procedurally          erred     by    refusing          to     consider      his     arguments

regarding the need to avoid unwarranted sentencing disparities.

See 18 U.S.C. § 3553(a)(6) (2012).                      Finding no error, we affirm.

              This court reviews a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[,] under

a   deferential        abuse-of-discretion              standard.”          Gall     v.    United

States,    552 U.S. 38,     41    (2007).           “Procedural      reasonableness

evaluates the method used to determine a defendant’s sentence.”

United States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir.

2010).      We      must     assess       whether       the    district      court     properly

calculated       the       advisory        Guidelines          range,       considered           the

§ 3553(a)      factors,         analyzed         any    arguments         presented       by    the

parties,      and      sufficiently            explained       the       selected     sentence.

Gall, 552 U.S. at 51; see also United States v. Lynn, 592 F.3d
572, 576 (4th Cir. 2010) (“[A]n individualized explanation must

                                                  2
accompany every sentence.”).            When a district court imposes a

sentence outside of the applicable Guidelines range, we consider

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                         United

States    v.    Hernandez-Villanueva,       473 F.3d 118,     123    (4th     Cir.

2007).

               We have thoroughly reviewed the record and find that

the    district    court     properly   heard,      considered,         and     weighed

counsel’s      arguments    regarding   § 3553(a)(6).             The    court     also

considered the other § 3553(a) factors, as well as the advisory

Guidelines range, and clearly stated the basis for its decision

to impose a three-month upward variance.                  Accordingly, we find

no    procedural    error    and   affirm   the   judgment    of        the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented      in    the        materials

before    this    court    and   argument   would   not    aid     the    decisional

process.

                                                                               AFFIRMED




                                        3